    Case 1:16-cv-05703-RJD-RLM Document 182 Filed 03/13/19 Page 1 of 2 PageID #: 2746




                                           THE CITY OF NEW YORK
ZACHARY W. CARTER                         LAW DEPARTMENT                                          VALERIE E. SMITH
Corporation Counsel                            100 CHURCH STREET                           Assistant Corporation Counsel
                                               NEW YORK, NY 10007                                  Phone: (212) 356-2398
                                                                                                      Fax: (212) 356-3509
                                                                                                     vsmith@law.nyc.gov
                                                                          March 13, 2019
       VIA ECF
       Honorable Judge Raymond J. Dearie
       United States District Judge
       Eastern District of New York
       225 Cadman Plaza East
       Brooklyn, NY 11201

                             RE:     Lerin Pierce v. The City of New York et al.
                                     16 CV 05703 (RJD) (RML)

       Your Honor:

              I am an Assistant Corporation Counsel in the office of Zachary W. Carter, Corporation
       Counsel of the City of New York, representing the sole remaining defendant, Officer Sonia
       Belardo, in the above captioned action. The re-trial in his matter is scheduled to begin on May
       13, 2019. As such, defendant Belardo writes to request the Court endorse defendant’s proposed
       schedule for all pretrial submissions.

               On March 5, 2019, defendant provided the below schedule to plaintiff’s counsel.
       Although plaintiff’s counsel has indicated that he does not consent to defendant’s proposed
       schedule, he has not provided any alternative dates to defense counsel. In order to complete the
       necessary pre-trial submissions before the final pre-trial conference scheduled for April 22, 2019
       at 10:00 a.m. defendant proposes that Your Honor So Order the following deadlines:

                      •   Plaintiff’s portion of the Joint Pre-Trial Order to be provided to
                          defendant: March 15, 2019
                      •   Defendant’s portion of the Joint Pre-Trial Order to be provided to
                          plaintiff: March 29, 2019
                      •   Motions In Limine to be served: April 8, 2019
                      •   Opposition to Motions In Limine to be served: April 16, 2019
                      •   Joint Pre-Trial Order and Motions In Limine to be filed: April 16, 2019
                      •   Plaintiff’s portion of the Request to Charge to be provided to
                          defendant: April 19, 2019
                      •   Joint Request to Charge to be filed: May 3, 2019
                      •   Parties to Exchange Trial Exhibits: May 3, 2019
Case 1:16-cv-05703-RJD-RLM Document 182 Filed 03/13/19 Page 2 of 2 PageID #: 2747



               •   Proposed Voir Dire to be filed: May 9, 2019

        Thank you for your consideration therein.

                                                           Respectfully submitted,

                                                                  /s/
                                                           Valerie E. Smith
                                                           Assistant Corporation Counsel
                                                           Special Federal Litigation Division

  cc:   VIA ECF
        Gregory Antollino, Esq.
        Daniella Nanau, Esq.
        Attorneys for Plaintiff




                                               2
